Title: Jan Heefke to John Adams: A Translation, 7 June 1782
From: Heefke, Jan
To: Adams, John



Amsterdam, 7 June 1782
Distinguished Sir!

For a long time I have had an ardent and avid desire to be in North America, but never did my wish come true: for three long months it seemed as if I would be able to get there; I asked Mr. Willem Hooft (who knows me) whether this honorable gentleman might help me. This particular gentleman sent me to Mr. Jean de Neufville, who did not only allow me this favor graciously but also promised to help me once I got there. Nonetheless I had to wait two more months before a ship of this honorable gentleman left thereto. But alas! When the two months had gone by he notified me that he had neither ship nor opportunity to help me. So I pondered my problem and tried to think of a solution. In the meantime I found out that there is a gentleman here who has a considerable amount of vacant and uncultivated land in North America for sale, both in Canada and north of Albany on the river which leads to New York, but so far he has not sold anything yet. Part of these lands could well be used by glassblowers. Sadly, I lack the means, for if I had them I would be able in a few years to turn thousands of acres of fallow land into fertile land. I have run a strong business in my country around Mecklenburg, but I had to discontinue it because of a lack of wood; I could run the most beautiful business if only I knew of a way to help my lack of means. Great minister, do not be angry with a man who begs you for a favor. I know that your excellency has a charitable disposition and that you like to make people happy; and I would be greatly helped by your mediation and distinction, and I would be one of the happiest people in the world; I would show that I would know how to get the most from such a piece of land. Thus your excellency would not have to be ashamed of your charity, but you would have nothing but pleasure from it. You can help me in the following way: by mediating, and through your distinction I would be able to pay off in the next few years the gentleman who has his land for sale. It will be good business for him, too. And he could give me a loan, which I would pay off the next two years with ease. The piece of land by the big river that is cut through by a small river would be very suitable for such an enterprise. It amounts to  5,000 acres and would cost f12,000 plus the money that would be required for such an enterprise, which would amount to f7,000. Because I would need more than thirty glassblowers of whom the tools and transport would be the biggest burden. However, once they would get to work, they would be able to produce 1,000 to 1,200 cases of glass in four years. With the exception of the many thousands of bottles that would be counted as wages, I could in this way (if I charged f10 for every case) save f10,000, which I would use to pay off the land in four years. I would be such a happy man if I could do that! All because of your excellency! I do not need more than upwards of 2,000 florins in hand, and with this I can buy several pieces of decent land, which would be sincere proof of my honest and decent livelihood and existence. The rest could, if you agree with this, be sent or be delivered by an emissary. The same person could henceforth inspect my enterprise. An honest man is not afraid of such inspections. Honorable great minister! Of a happy country! It would be easy for your honorable excellency to help me because you are a man with so much distinction (and you are a man who has been here twelve years and has wrestled with all imaginable adversity). I will not lack in vigilance. With good reason I can flatter myself that I know the economy and the particularities of the land and the cultivation of the land; in addition I understand the various arts.
Once again, great minister, I beg you to make my wish come true. I will accept your decision with resignation. I am your humble servant. Please, your excellency, you can send me your decision in a few words. I beg you to forgive me for these liberties I took.
Your excellency,
In case your excellency honors me with a letter, my address is in care of widow Altinaa at the Achter Burchwal at the Emder or Frisian post office.

Your humble servant,
Jan Heefke

